Title: From Thomas Jefferson to William John Coffee, 14 June 1822
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
June 14. 22.
I am in the daily hope of hearing from you on the subject of the engraving of the ground plan of our University, as to price and any other particulars you would recommend.When in Bedford I examined the Doric entablature for which I should want ornaments, on the model of that of the Thermæ of Dioclesion, of which you took a note my room will require 16 of the human busts, 20. oxsculls entire, and 4 other oxsculls cut in halves & mitred for the 4. corners, to be of composition. the spaces for the metops are 15. I. high & 14. I. wide our 2d cistern answers well, having now 4f 3. I. water. the last (or 3d) has but 2 fet. altho it has exactly the corresponding and equal area of roof to supply it. I think the fault may be in the gutters conveying the water, and shall have that examined. I salute you with friendly esteem and respect.Th: Jefferson